1    ERIC S. DREIBAND
     Assistant Attorney General
2    Civil Rights Division
     SAMEENA SHINA MAJEED
3    Chief
     R. TAMAR HAGLER
4    Deputy Chief
     KATHRYN LEGOMSKY
5
     MAX LAPERTOSA
     Trial Attorneys
     Housing and Civil Enforcement Section
6    Civil Rights Division
     U.S. Department of Justice
7    950 Pennsylvania Ave., N.W.
     Northwestern Building, 7th Floor
8    Washington, D.C. 20530
     Phone: (202) 616-2450
9    Fax: (202) 514-1116

10   MIKEL W. SCHWAB
     JESSICA F. WESSLING
11   Assistant U.S. Attorneys
     District of Guam and the Northern Mariana Islands
12
     Sirena Plaza, Suite 500
13   108 Hernan Cortez Avenue
     Hagåtña, Guam 96910
14   Phone: (671) 472-7332
     Fax: (671) 472-7215
15
     Attorneys for the United States of America
16

17                           IN THE UNITED STATES DISTRICT COURT
18
                                   FOR THE TERRITORY OF GUAM
19
       UNITED STATES OF AMERICA,                    CIVIL CASE NO. 17-00113
20
                             Plaintiff,
21
                      vs.
22                                                  UNITED STATES’ UNOPPOSED
       GOVERNMENT OF GUAM; CHAMORRO                 MOTION FOR BIFURCATION OF
23     LAND TRUST COMMISSION; and                   HEARING ON CROSS-MOTIONS FOR
       ADMINISTRATIVE DIRECTOR OF THE               JUDGMENT ON THE PLEADINGS
24
       CHAMORRO LAND TRUST
25     COMMISSION,

26                           Defendants.




                 Case 1:17-cv-00113 Document 47 Filed 11/13/18 Page 1 of 3
1           COMES NOW, the United States of America (“Plaintiff”), by and through its undersigned

2    counsel and hereby files this Unopposed Motion for Bifurcation of Hearing on Cross-Motions for
3
     Judgment on the Pleadings. Plaintiff requests that its Motion for Partial Judgment, ECF No. 34,
4
     and the Motion for Judgment on the Pleadings of the Government of Guam, Chamorro Land Trust
5
     Commission, and the Administrative Director of the Chamorro Land Trust Commission
6
     (collectively, “Defendants”), ECF No. 35, be argued separately and sequentially, with separate
7
     U.S. Department of Justice (“DOJ”) attorneys handling each of the motions. In support of this
8
     unopposed motion, the Plaintiff states the following.
9

10
            On August 31, 2018, the Plaintiff filed a Motion for Partial Judgment on the Pleadings and

11   Memorandum of Points and Authorities, ECF No. 34, and the Defendants filed their Motion for

12   Judgment on the Pleadings Pursuant to Fed. R. Civ. P. 12(c), ECF. No. 35. The parties filed timely

13   oppositions and replies to the respective motions. See ECF Nos. 37, 38, 39, 40, 43, 44 and 45.

14   The Court set a Motion Hearing for November 29, 2018 for these motions. ECF No. 36.
15          In the interest of efficiency and clarity, the Plaintiff requests that the hearing be bifurcated
16
     so the parties’ motions may be argued sequentially. Plaintiff further requests that its DOJ counsels,
17
     Kathryn Legomsky and Max Lapertosa, who will be traveling from Washington D.C. for the
18
     hearing, be permitted to argue the separate motions. This will better assist the Court in evaluating
19
     the distinct issues raised in each cross-motion.
20
            The Plaintiff’s undersigned counsel contacted counsels for the Defendants, Kenneth Orcutt
21

22
     and Michael F. Phillips, regarding the request and on November 13, 2018, Mr. Orcutt and Mr.

23   Phillips indicated that they have no objection to this motion.

24   //

25   //

26   //

            Unopposed Motion for Bifurcation of Hearing on Cross-Motions for Judgment on the Pleadings - 1

                  Case 1:17-cv-00113 Document 47 Filed 11/13/18 Page 2 of 3
1           WHEREFORE, the Plaintiff respectfully requests that the Court issue an Order granting its

2    Unopposed Motion for Bifurcation of Hearing on Cross-Motions for Judgment on the Pleadings.
3
            RESPECTFULLY SUBMITTED this 13th day of November, 2018.
4
                                                            ERIC S. DREIBAND
5                                                           Assistant Attorney General
                                                            Civil Rights Division
6
      s/ Jessica F. Wessling____                            s/ Kathryn Legomsky___________
7     MIKEL W. SCHWAB                                       SAMEENA SHINA MAJEED
      JESSICA F. WESSLING                                   Chief
8     Assistant U.S. Attorneys                              R. TAMAR HAGLER
      District of Guam and the
9     Northern Mariana Islands                              Deputy Chief
                                                            KATHRYN LEGOMSKY
10                                                          Trial Attorneys
                                                            United States Department of Justice
11                                                          Housing and Civil Enforcement Section
                                                            Civil Rights Division
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


            Unopposed Motion for Bifurcation of Hearing on Cross-Motions for Judgment on the Pleadings - 2

                 Case 1:17-cv-00113 Document 47 Filed 11/13/18 Page 3 of 3
